Citation Nr: 1206401	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran had active service from December 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in January 2009.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in March 2009 for additional development.  In a December 2010 decision, the Board denied the Veteran's claim; he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a Joint Motion for Remand (JMR), vacating the December 2010 Board decision and remanding the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

This case is before the Board pursuant to an August 2011 JMR and Order which vacated the Board's December 2010 decision and found that the Board failed to ensure that the RO complied with the development ordered in the March 2009 Board remand.  Specifically, the JMR found that the Board did not ensure that the RO complied with the practices under the Veterans Benefits Administration's Adjudication Procedure Manual, M21-1MR, Part IV.ii.2.C, which, it must be noted, does not apply to the Board.  

In any event, the Board has reviewed the claims file and finds that a remand is necessary so that the RO can develop this claim pursuant to M21-1MR, Part IV.ii.2.C for claims based on exposure to Agent Orange for veterans who did not serve in Vietnam or Korea in light of the JMR.  Noted are the Veteran's allegations of being exposed to Agent Orange while stationed at Fort Polk, Fort Bragg, and Fort Benning, to include being sprayed with herbicides while on field duty near "Tiger Ridge" at Fort Polk, and participating in the loading of Agent Orange on trucks during service at Fort Bragg.  Specifically, he stated that he was exposed to herbicides from December 1967 to May 1968 while stationed at Fort Polk; from May 1968 to June 1968 while stationed at Fort Benning; and from August 1968 to December 1968 while stationed at Fort Bragg.  He also reported exposure while training at Camp Garcia and Fort Campbell.  Given the Veteran's testimony, the Board finds that the RO must attempt to obtain the Veteran's unit records and perform all necessary development, to include requests to the JSRRC and Compensation Service, to confirm whether herbicides were used as alleged.  Formal findings as to herbicide exposure at the Veteran's assigned bases must be made.  All efforts to verify herbicide exposure must be documented in the claims file.

Review of the evidence also shows that the Veteran claims to have suffered diabetes mellitus since shortly after service.  Please ask the Veteran to provide the names and addresses of private treating providers that may have treated his disability at or since that time, if any.  

Currently, the Board finds that the competent and credible evidence does not show that the Veteran's diabetes mellitus, type II may be related to his period of active service.  Specifically, the evidence does not show that the condition had onset during or within one year of separation from service.  Further, the competent and credible medical evidence does not indicate a nexus between the disability and service.  The only evidence of a relationship between diabetes mellitus, type II and service is the Veteran's unsupported lay statements, thus the duty to provide a VA examination has not been triggered.  

If the above development reveals competent and credible evidence that the Veteran's diabetes mellitus may be the result of or related to service, schedule a VA examination to determine the nature, etiology and onset of his diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (finding that evidence indicating that the claimed disability or symptoms "may be" associated with the established event is a low threshold); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R.  § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment providers that may have treated his diabetes mellitus since service.  He should be asked to complete the necessary authorization and release forms for all providers, if any.  All attempts to obtain records must be documented in the claims file.

2.  Obtain the Veteran's unit records for his periods of service at Fort Polk, Fort Bragg, and Fort Benning and complete the development required under Veterans Benefits Administration's Adjudication Procedure Manual, M21-1MR, Part IV.ii.2.C.o for veterans alleging herbicide exposure in areas other than Korea and Vietnam.  All steps mandated in the M21-1MR must be completed and documented in the claims file, to include but not limited to asking the Veteran for additional identifying information, if necessary, and confirming herbicide use or exposure with the Compensation Service, and/or JSRRC.  Formal findings regarding herbicide exposure must be made.

3.  After completion of the above, if (and only if) competent and credible evidence is submitted that meets the low threshold for providing a VA examination under McLendon based on the evidence obtained above (if any), schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus, type II.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to indicate whether it is at least as likely as not (50 percent or more) that the Veteran's diabetes had onset during or as a result of service.  All necessary testing should be conducted and all opinions must be supported by rationale.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



